Citation Nr: 0837510	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left ankle. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for cervical myofascial strain. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for a scar due to left posterior neck lipoma 
excision. 

4.  Entitlement to an initial disability rating in excess of 
zero percent for varicose veins of the left leg from 
September 7, 2002 to April 5, 2007.   

5.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the left leg from April 6, 
2007.   

6.  Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee.   

7.  Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1994 to 
September 2002.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
a chest disability and a gastrointestinal disability.  
Service connection was granted for a degenerative joint 
disease of the left ankle, retropatellar pain syndrome of the 
right knee, retropatellar pain syndrome of the left knee, 
cervical myofascial strain, left posterior neck lipoma 
excision, and varicose veins of the left leg.  10 percent 
ratings were assigned from September 7, 2002 to these 
disabilities except for the varicose veins of the left leg 
which was assigned a zero percent rating.  The veteran 
perfected an appeal for the denial of service connection and 
for the disability ratings assigned to the above 
disabilities.  

In December 2006, the Board remanded the matters on appeal 
for additional development.  

In a June 2007 rating decision, the RO granted service 
connection for chest pain and gastroesophageal reflux 
disease.  This is a complete grant of benefits sought on 
appeal.  Thus, these issues are no longer before the Board 
for appellate review.  The June 2007 rating decision also 
assigned a 10 percent rating to the varicose veins of the 
left leg from April 6, 2007.  

In January 2008, the Board remanded the matters on appeal for 
additional development.  

The veteran presented testimony at a Board videoconference 
hearing before the undersigned Veterans Law Judge in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issues of entitlement to higher initial ratings for 
retropatellar pain syndrome of the right knee, retropatellar 
pain syndrome of the left knee, and scar due to a left 
posterior neck lipoma excision are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 7, 2002 to April 5, 2007, the service-
connected degenerative joint disease of the left ankle has 
been principally manifested by complaints of pain with 
running and flare-ups of pain two to three times a month with 
objective findings of dorsiflexion from zero to 20 degrees 
and plantar flexion from zero to 45 degrees, without evidence 
of ankylosis or marked limitation of motion.  



2.  From April 6, 2007, the service-connected degenerative 
joint disease of the left ankle has been principally 
manifested by complaints of pain with walking and complaints 
of functional limitation on walking with objective findings 
of dorsiflexion from zero to 5 degrees with pain, additional 
limitation of dorsiflexion with repetitive use, and plantar 
flexion from zero to 45 degrees which is productive of marked 
limitation of motion; there is no evidence of ankylosis.  

3.  From September 7, 2002, the service-connected cervical 
myofascial strain is principally manifested by full forward 
flexion and extension of the cervical spine without pain, 
lateral flexion limited 5 to 20 degrees with pain, rotation 
limited 20 to 35 degrees with pain, and a combined range of 
motion ranging from 250 to 370 degrees; without objective 
findings of muscle spasm, listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion, 
abnormal mobility on forced motion, guarding, atrophy or 
weakness of the muscles of the cervical spine, ankylosis of 
the entire cervical spine, abnormal spine contour, arthritis, 
or degenerative disc disease of the cervical spine.   

4.  From September 7, 2002 to April 5, 2007, the service-
connected varicose veins of the left leg were manifested by 
an asymptomatic superficial vein without intermittent edema, 
aching, or fatigue.  

5.  From April 6, 2007, the service-connected varicose veins 
of the left leg are manifested by complaints of intermittent 
edema, pain with prolonged standing, and symptom relief with 
elevation and pain medication without findings of persistent 
edema, stasis pigmentation, or eczema.  




CONCLUSIONS OF LAW

1.  From September 7, 2002 to April 5, 2007, the criteria for 
an initial disability evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the left 
ankle, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2007). 

2.  From April 6, 2007, the criteria for a 20 percent 
disability evaluation for the service-connected degenerative 
joint disease of the left ankle, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2007). 

3.  From September 7, 2002, the criteria for an initial 
disability evaluation in excess of 10 percent for cervical 
myofascial strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5295 (2003);  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2007).  

4.  From September 7, 2002 to April 5, 2007, the criteria for 
an initial compensable evaluation for varicose veins, left 
leg, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2007). 

5.  From April 6, 2007, the criteria for a disability rating 
in excess of 10 percent for varicose veins of the left leg 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left ankle. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271 (ankle, limited motion), marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 
percent evaluation is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted for ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Normal ankle joint motion is from zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The RO assigned an initial 10 percent rating to the service-
connected left ankle disability from September 7, 2002 under 
Diagnostic Codes 5010 and 5271.  Under Diagnostic Code 5271, 
a 10 percent rating is warranted for moderate limitation of 
motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The RO assigned the 10 percent rating to the service-
connected left ankle disability based upon the findings of 
the June 2002 VA examination report which showed that the 
although the veteran had full range of motion of the left 
ankle, there were findings of painful motion and functional 
impairment during the flare-ups of pain.  See Deluca, supra.  

The June 2002 VA examination report indicates that the 
veteran reported having pain in the left ankle with running.  
He reported having flare-ups three to five times a month.  
Physical examination revealed that the veteran had a normal 
gait.  Dorsiflexion of the left ankle was zero to 20 degrees.  
Plantar flexion was zero to 45 degrees.  There was no 
evidence of swelling, edema, or instability.  There was 
increased pain at the talofibular ligament site.  X-ray 
examination revealed mild degenerative joint disease of the 
left ankle joint.  The diagnosis was left ankle traumatic 
mild degenerative joint disease, recurrent, episodic pain.   

The Board had considered the other diagnostic codes pertinent 
to rating an ankle disability.  A rating in excess of 10 
percent is not warranted under Diagnostic Code 5270, 
ankylosis of the ankle because there is no medical evidence 
of ankylosis of the left ankle.  As noted above, the veteran 
had full dorsiflexion and plantar flexion of the left ankle 
upon VA examination in 2002.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5003, 
Degenerative arthritis.  Degenerative arthritis of the left 
ankle joint was established upon x-ray examination in June 
2002 and there is evidence of painful motion.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for 
the joint or joints involved.  As discussed above, a rating 
in excess of 10 percent based upon limitation of motion of 
the ankle is not warranted under Diagnostic Codes 5271 from 
September 7, 2002 to April 5, 2007.  

The Board finds that from September 7, 2002 to April 5, 2007, 
the preponderance of the evidence is against the assignment 
of an initial rating in excess of 10 percent for the left 
ankle disability.  The record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the left ankle 
disability under Diagnostic Code 5271 for this time period.  
The competent evidence is representative of moderate not 
marked limitation of motion.  As noted above, the 2002 VA 
examination report indicated that the veteran had full range 
of left ankle dorsiflexion and plantar flexion with pain with 
running or during flare-ups.  

The Board finds that from April 6, 2007, the evidence 
supports the assignment of a 20 percent rating for the left 
ankle disability under Diagnostic Code 5271.  The April 6, 
2007 VA examination revealed that the veteran was having 
increased pain and limitation of motion in the left ankle.  
The veteran reported having functional limitation with 
walking.  Examination revealed dorsiflexion from zero to 5 
degrees.  The examiner noted that there was pain at 5 degrees 
of dorsiflexion and additional limitation of dorsiflexion 
with repetitive use.  Plantar flexion was zero to 45 degrees; 
there was no additional limitation of motion on repetitive 
use.  There was no evidence of instability or tendon 
abnormality.  At the video hearing before the Board in July 
2008, the veteran reported that he experienced problems with 
his left ankle with prolonged standing.  He indicated that he 
stood for about10 hours a day at work.  The veteran stated 
that the left ankle swells after prolonged standing.  The 
veteran indicated that he took pain medication for the ankle 
pain.  

The Board finds that from April 6, 2007, the date of the VA 
examination, the evidence supports a finding of a 20 percent 
rating for the left ankle disability under Diagnostic Code 
5271 for marked limitation of motion.  The findings of 
dorsiflexion limited to 5 degrees, additional limitation of 
dorsiflexion with receptive use due to pain, and the reports 
of increased pain and functional impairment with prolonged 
walking and standing support the 20 percent rating.  The 
appeal is granted to this extent.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The Board notes that the currently assigned 
20 percent evaluation is the maximum rating available former 
Diagnostic Code 5271 pertaining to limitation of motion in 
the ankle.  There is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under the provisions of 
38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Consequently, further discussion in 
this regard is not needed.

The Board had considered the other diagnostic codes pertinent 
to rating an ankle disability.  A rating in excess of 20 
percent is not warranted under Diagnostic Code 5270, 
ankylosis of the ankle.  There is no medical evidence of 
ankylosis of the left ankle.  The Board finds that a 
disability evaluation in excess of 20 percent is not 
available under Diagnostic Code 5003, Degenerative arthritis, 
since the 20 percent rating is the highest possible rating 
for limitation of motion of the ankle under Diagnostic Code 
5271.    

The Board has also considered whether there is any evidence 
which would support Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  The Board lacks the authority to award an 
extraschedular rating in the first instance, but if the 
evidence supports such a rating, the Board must refer the 
case to a VA officer authorized to make such an award.  
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
criteria for referral for an extraschedular evaluation are 
met if the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

In this case, the veteran asserts that his service-connected 
left ankle disability interferes with his employment as a 
security guard.  At the hearing before the Board in July 
2008, the veteran stated that after his 10 hour shift at 
work, his left ankle swelled.  While the Board acknowledges 
the veteran's complaints of swelling and ankle pain, there is 
no medical evidence or information showing that the veteran's 
service-connected left ankle disability has resulted in 
marked interference with employment or required any periods 
of recent hospitalization.  The Board notes that the April 
2007 VA examination report indicates that the examiner found 
that there were no significant occupational effects due to 
the left ankle disability.  There is no evidence that the 
service-connected left ankle disability presents an unusual 
or exceptional disability picture.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The veteran's symptoms of painful motion, 
limited motion, and swelling are normal manifestations of 
this disorder and such symptoms are contemplated under the 
rating schedule.  The Board finds that the disability picture 
is not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against entitlement to an initial disability evaluation in 
excess of 10 percent for degenerative joint disease of the 
left ankle from September 7, 2002 to April 5, 2007, and the 
appeal is denied to that extent.  The evidence of record 
supports the assignment of a 20 percent disability evaluation 
to the degenerative joint disease of the left ankle from 
April 6, 2007, and the appeal is granted to that extent, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  



II.  Entitlement to an initial disability rating in excess of 
10 percent for cervical myofascial strain. 

Legal Criteria

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  

Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).



Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.



A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).  

Analysis

Because the rating criteria for rating spine disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the appellant 
is entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria for rating spine 
disabilities

Under the former Diagnostic Code 5290, a 10 percent rating 
was warranted for slight limitation of motion of the cervical 
spine and 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Board finds that an initial rating in excess of 10 
percent is not warranted under the former Diagnostic Code 
5290.  The VA examination report dated in June 2002 indicates 
that the forward flexion of the cervical spine was zero to 65 
degrees; extension was zero to 50 degrees; lateral flexion 
was zero to 40 degrees; and rotation was zero to 50 degrees.  
The diagnosis was cervical myofascial strain with episodic 
pain.  

The examiner who conducted the June 2002 examination noted 
that range of motion of the cervical spine was within normal 
limits.  However, the Board notes that the range of motion 
testing may be interpreted as showing some limitation of 
lateral flexion and rotation when compared to the normal 
range of motion of the cervical spine as set forth in 
38 C.F.R. § 4.71a, Plate 5 and the general rating formula for 
rating diseases of the spine, Note (2) (in effect from 
September 26, 2003).  

There is evidence of treatment or examination of the cervical 
spine until April 2007.  The April 2007 VA examination report 
indicates that forward flexion of the cervical spine as zero 
to 45 degrees with no pain; extension was zero to 45 degrees 
with no pain; lateral flexion on the right was zero to 25 
degrees with pain at 25 degrees; lateral flexion on the left 
was zero to 30 degrees with painful motion; rotation on the 
right was zero to 45 degrees with painful motion; and 
rotation on the left was zero to 60 degrees with painful 
motion.  

The Board finds that the range of motion testing from the 
2002 and 2007 VA examinations are productive of no more than 
slight limitation of motion of the cervical spine.  The 
examination reports show full flexion and extension of the 
cervical spine with no pain.  Lateral flexion is limited five 
degrees to 20 degrees out of full flexion of 45 degrees.  
Rotation is limited 20 to 35 degrees out of full rotation of 
80 degrees.  The limitation of lateral flexion and rotation 
is less than fifty percent of normal range of motion.  Based 
upon these findings, the Board finds that only slight 
limitation of motion is shown, not moderate or severe 
limitation of motion.  Thus, a rating in excess of 10 percent 
under the former Diagnostic Code 5290 is not warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by pain, weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation for 
service-connected cervical spine disability.  

The Board finds that the medical evidence does not establish 
additional limitation of motion due to functional loss, pain, 
weakened movement, excess fatigability, or incoordination.  
It is clear from the VA examination reports that pain was 
considered when range of motion testing of the cervical spine 
was conducted.  There was no evidence of painful motion upon 
examination in June 2002.  The veteran only reported having 
episodic pain and flare-ups once or twice a month.  The April 
2007 VA examination report does indicate that the veteran had 
additional limitation of motion of the cervical spine in 
lateral flexion on the right and lateral flexion and rotation 
on the left.  The Board finds that when pain is considered, 
the limitation of motion of the cervical spine approximates 
slight limitation of motion.  The June 2002 VA examination 
report indicates that posture and gait were normal.  The 
examiner noted that examination of the cervical spine was 
clinically normal with consideration of Deluca.  The April 
2007 VA examination report indicates that examination of the 
cervical spine sacrospinalis revealed no evidence of spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
There was no abnormal gait or abnormal spine contour.  
Posture and gait were normal.  Motor examination of the upper 
extremities was normal.   

Based upon these findings, the Board concludes that the 
medical evidence does not establish that the veteran 
experiences any additional loss of motion than what has been 
noted or additional functional impairment that would warrant 
a rating in excess of 10 percent.  The medical evidence shows 
that when the flare-ups of pain and the painful lateral 
flexion and rotation is considered, the veteran has only 
slight limitation of motion of the cervical spine.  In light 
of these findings, the Board cannot conclude that there is 
any additional limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  

The Board has considered other diagnostic codes pertinent to 
the cervical spine.  The Board notes that the cervical spine 
disability may be rated by analogy under the former 
Diagnostic Code 5295, lumbosacral strain, since there is a 
diagnosis of the cervical myofascial strain.  

The Board finds that the cervical spine disability does not 
meet the criteria for an evaluation in excess of 10 percent 
under Diagnostic Code 5295.  There are no findings of muscle 
spasm on extreme forward bending or loss of lateral spine 
motion.  The VA examination reports dated in June 2002 and 
April 2007 indicate that muscle spasm was not detected upon 
examination.  The Board does note that when the veteran's 
scar on the neck was examined, mild spasm was noted in the 
mid neck of the left upper trapezius.  There are no findings 
of listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion.  There is no 
evidence of abnormal mobility on forced motion.  The medical 
evidence shows that the veteran has normal posture.  See the 
VA examination reports dated in June 2002 and April 2007.  In 
light of these findings, the Board finds that the 
preponderance of the evidence is against an initial 
disability evaluation in excess of 10 percent under the 
former Diagnostic Code 5295.  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent for the cervical spine disability under the 
former rating criteria for rating spine disabilities.  

Consideration of the revised rating criteria from September 
26, 2003

The Board has considered the revised rating criteria for 
spine disabilities from September 26, 2003, and a rating in 
excess of 10 percent is not warranted.  As discussed in 
detail above, the medical evidence shows that the veteran has 
full range of forward flexion and extension without pain in 
the cervical spine.  The June 2002 shows that forward flexion 
of the cervical spine was to 65 degrees.  Upon VA examination 
in June 2007, forward flexion was to 45 degrees.  This range 
of motion of the cervical spine is beyond 30 degrees.  Normal 
forward flexion of the cervical spine is zero to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate V, and the general rating 
criteria for rating spine disabilities, Note (2).  In order 
for a 20 percent rating to be assigned under revised rating 
criteria for spine disabilities, flexion of the cervical 
spine must be limited to 15 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, the general rating 
criteria for rating spine disabilities.  The combined range 
of motion was 250 degrees (upon VA examination in 2007) and 
370 degrees (upon VA examination in 2002), which is well over 
the combined range of motion of 170 degrees (or less) needed 
for a 20 percent rating under the revised rating criteria for 
spine disabilities  Id.  

There is no evidence of muscle spasm or severe guarding upon 
VA examination in 2002 and 2007, although mild spasm was 
noted when the veteran's scar on the neck was examined in 
April 2007.  There is no evidence of abnormal gait.  The VA 
examination reports dated in 2002 and 2007 show that the 
veteran had a normal gait and posture.  There was evidence of 
tenderness on palpation upon examination in 2002, in the 
proximal trapezius.  However, tenderness of the cervical 
spine was not detected upon examination in 2007, although 
slight tenderness was noted when the veteran's scar on the 
neck was examined in April 2007.  There is no evidence of 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or kyphosis.  X-ray examinations in 2002 and 2007 were 
normal.  There is no evidence of favorable ankylosis of the 
entire cervical spine.  Thus, the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 10 percent for the cervical spine disability 
under the revised rating criteria for spine disabilities in 
effect from September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted, additional functional limitation warranting 
a higher evaluation has not been shown.

Consideration of the former and revised rating criteria for 
intervertebral disc disease

There is no medical evidence of cervical spine degenerative 
disc disease.  The x-ray examinations of the cervical spine 
in 2002 and 2007 were normal.   In light of these findings, 
the Board concludes that consideration of the rating criteria 
persistent to disc disease is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board concludes that the preponderance of the evidence is 
against the assignment of an initial disability evaluation in 
excess of 10 percent for the cervical spine disability under 
the former and revised rating criteria, and the appeal is 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and as 
discussed above, the Board finds that a 10 percent evaluation 
is warranted for the service-connected cervical spine 
disability from September 7, 2002, the date of service 
connection.  The medical evidence shows that the cervical 
spine disability has been productive of slight limitation of 
motion with no limitation of forward flexion during the 
entire time period in question.  The medical evidence shows 
that the disability has remained essentially constant over 
the entire period.  Accordingly, a staged rating under 
Fenderson is not warranted. 

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the veteran's 
complaints of neck pain and limited motion, there is no 
medical evidence or information showing that the veteran's 
service-connected cervical spine disability has resulted in 
marked interference with employment or required any periods 
of recent hospitalization.  The Board notes that the April 
2007 VA examination report indicates that the examiner found 
that there were no significant occupational effects due to 
the cervical spine disability.  There is no evidence that the 
service-connected cervical spine disability presents an 
unusual or exceptional disability picture.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The veteran's symptoms of painful 
motion and limited motion are normal manifestations of this 
disorder and such symptoms are contemplated under the rating 
schedule.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  



III.  Entitlement to an initial disability rating in excess 
of zero percent for varicose veins of the left leg from 
September 7, 2002 to April 5, 2007 and entitlement to an 
initial disability rating in excess of 10 percent for 
varicose veins of the left leg from April 6, 2007.   

Law and Regulations

Under Diagnostic Code 7120, a noncompensable disability 
rating is warranted for asymptomatic varicose veins that are 
palpable or visible.  A 10 percent evaluation is warranted 
for varicose veins that are manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is assigned for varicose veins with 
findings of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for varicose 
veins with findings of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent disabling is assigned for varicose 
veins with findings of massive board-like edema with constant 
pain at rest.  38 C.F.R. § 4.401, Diagnostic Code 7120 
(2007).

Analysis

Review of the record shows that the RO assigned a zero 
percent rating to the service-connected varicose veins of the 
left leg from September 7, 2002 to April 5, 2007 and a 10 
percent rating from April 6, 2007 under Diagnostic Code 7120.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
assignment of an initial compensable evaluation for varicose 
veins of the left leg from September 7, 2002 to April 5, 
2007.  The competent evidence for this time period shows that 
the service-connected varicose veins of the left leg are 
essentially asymptomatic.  The June 2002 VA examination 
report indicates that upon physical examination, there were 
no significant varicosities.  It was noted that in the 
popliteal fossa, there was a superficial vein, 2.5 inches in 
size.  There was no evidence of any venous congestion or 
clinically observable complicating varicosity.  A Venous 
Doppler study of the left lower extremity was negative.  The 
veteran reported that the varicose veins become a little 
prominent when he ran too much.  There is no evidence of any 
treatment for the varicose veins of the left leg for this 
time period.  

The clinical findings support a noncompensable rating under 
Diagnostic Code 7120 and fail to show that the veteran meets 
the criteria for a 10 percent evaluation under Diagnostic 
Code 7120 from September 7, 2002 to April 5, 2007.  The 
clinical findings show that the varicose veins of the left 
leg were essentially asymptomatic for the period in question.  
Thus, the preponderance of the evidence is against the claim 
for an initial rating in excess of zero percent from 
September 7, 2002 to April 5, 2007. 

The RO assigned a 10 percent rating to the varicose veins of 
the left leg from April 6, 2007, the date of the VA 
examination.  The VA examination report notes that the 
veteran reported that the varicose veins of the left leg have 
gotten progressively worse.  He reported increased pain and 
enlargement of the vein with increased involvement of the 
other veins in the lower leg with occasional swelling in the 
distal lower leg.  He stated that he treated the varicose 
veins with elevation and acetaminophen and nonsteriodal anti-
inflammatory.  The veteran indicated that he got good pain 
relief.  

Physical examination revealed moderately visible and readily 
palpable superficial varicose veins along the lateroposterior 
aspect of the left upper leg, knee and lower thigh.  The 
veins were mildly tortuous and approximately 10 inches in 
length.  There was no edema or stasis pigmentation.  It was 
noted that the veteran reported having edema but not 
persistent edema.   

The clinical findings from the April 6, 2007 examination 
support a 10 percent evaluation and no higher under 
Diagnostic Code 7120.  The clinical findings show that the 
veteran has symptoms of intermittent edema, aching in the leg 
after prolonged standing, and relief of symptoms with 
elevation.  There are no findings of persistent edema, stasis 
pigmentation, or eczema.  Thus, the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 10 percent for the varicose veins of the left leg 
from April 6, 2007.  The benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Gilbert, supra.

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the veteran's 
complaints of swelling and pain due to the varicose veins of 
the left leg, there is no medical evidence or information 
showing that the veteran's service-connected varicose veins 
of the left leg have resulted in marked interference with 
employment or required any periods of recent hospitalization.  
The Board notes that the April 2007 VA examination report 
indicates that the examiner found that there were no 
significant occupational effects due to the varicose veins of 
the left leg.  There is no evidence that the service-
connected disability presents an unusual or exceptional 
disability picture.  The Board finds that the veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.  The veteran's symptoms of pain and edema are 
normal manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in June 
2002, before the initial original adjudication of the claims.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The Board notes that the claims for a higher initial ratings 
for a left ankle disability, a cervical spine disability, and 
varicose veins of the left leg are downstream issues of the 
original service connection claims adjudicated in the August 
2002 rating decision.  VA's General Counsel has concluded 
that, if, in response to notice of its decision on a claim 
for which VA has already given the § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board 
finds that there is no prejudice to the veteran. 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and March 
2007 and the claims were readjudicated in June 2007 and June 
2008.  Therefore, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled. 

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters dated in 
June 2002, March 2006, December 2006, March 2007, and May 
2008 satisfied the Vazquez-Flores elements (1), (2), (3), and 
(4).  The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for higher initial 
ratings, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  VA treatment records dated from January 2006 to 
July 2008 are associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
The veteran underwent VA examinations in June 2002 and April 
2007 to obtain medical evidence as to the severity of the 
veteran's disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

From September 7, 2002 to April 5, 2007, entitlement to an 
initial disability evaluation in excess of 10 percent for 
degenerative joint disease of the left ankle is not 
warranted, and the appeal is denied.  

From April 6, 2007, entitlement to a 20 percent disability 
evaluation for degenerative joint disease of the left ankle 
is warranted, and the appeal is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  

From September 7, 2002, entitlement to an initial disability 
evaluation in excess of 10 percent for cervical myofascial 
strain is not warranted, and the appeal is denied.  

From September 7, 2002 to April 5, 2007, entitlement to an 
initial disability evaluation in excess of zero percent for 
varicose veins of the left leg is not warranted, and the 
appeal is denied.  

From April 6, 2007, entitlement to a disability evaluation in 
excess of 10 percent for varicose veins of the left leg is 
not warranted, and the appeal is denied.  




REMAND

Regarding the claim for entitlement to a higher initial 
disability evaluation for the left and right knee 
disabilities, the Board finds that additional development is 
necessary before a decision can be made on the merits.  The 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

There is medical evidence of record which shows that the left 
and right knee disabilities may have worsened since the April 
2007 VA examination.  The April 2007 VA examination report 
indicates that the veteran had full range of motion of the 
knees with complaints of pain and additional limitation of 
motion on repetitive use due to pain.  There was no evidence 
of instability or the knees giving out.  However, a June 2007 
VA treatment record shows that the veteran reported that his 
left knee gave out on him.  A May 2008 VA treatment record 
indicates that the veteran reported that his right knee pain 
was worse, and the knee gave out on him and locked up.  At 
the hearing before the Board in July 2008, the veteran stated 
that he recently acquired some knee braces from the VA for 
instability of the knees.  Because of the evidence of 
worsening since the last examination, a new examination is 
needed to determine the severity of the left and right knee 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Regarding the issue of entitlement to a higher initial 
disability evaluation for a scar as a residual of a left 
posterior neck lipoma excision, the Board finds that 
additional examination is necessary to determine the severity 
of the scar.  The veteran underwent VA examination in April 
2007.  However, this examination did not report all necessary 
findings pertinent to the rating criteria.  The VA 
examination report does not indicate the size of the scar 
(length and width); whether the scar is hypo- or hyper-
pigmented or has abnormal texture; whether the underlying 
soft tissue is missing; or whether the skin affected by the 
scar is indurated or inflexible.  VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the veteran should be afforded another VA 
examination.  

The Board also notes that the rating criteria for rating 
scars were revised effective October 23, 2008.  The RO should 
notify the veteran of the revised rating criteria and 
consider the revised criteria when evaluating the scar 
disability.  See 73 Fed. Reg. 54708 (2008).  

The record shows that the veteran receives treatment for the 
service-connected left and right knee disabilities at the New 
Mexico VA Healthcare system.  VA treatment records dated 
January 2006 to July 2008 are associated with the claims 
folder.  The RO should obtain any VA treatment records 
showing treatment of the knee disabilities from the New 
Mexico Healthcare System dated from July 2008.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the service-connected left 
and right knee disabilities from the New 
Mexico VA Healthcare System dated from 
July 2008, and incorporate them into the 
veteran's claims file.   

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected left and right knee 
disabilities.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report the range of 
motion in the left and right knees in 
degrees.  The examiner should determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.    

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left and right knees, 
and if present, express an opinion as to 
the severity of such subluxation or 
lateral instability (slight, moderate, or 
severe).  X-ray examination of the knees 
should be performed.  The examiner should 
report whether the functional impairment 
due to the left and right knee 
disabilities is severe, moderate, or 
slight.    
 
3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected scar as a residual of a left 
posterior neck lipoma excision.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should measure the scar and 
report the length and width in inches or 
centimeters and report the total area of 
the scarring in square inches or square 
centimeters.  The examiner should 
indicate whether the scar is unstable, 
tender or painful, or productive of any 
limitation of function and any other 
effects of the scar.   

The examiner should report whether the 
scar is manifested by underlying soft 
tissue missing in an area of 6 square 
inches or more; whether or not skin is 
indurated or inflexible in an area of 6 
square inches or more; whether skin 
texture is abnormal in an area of 6 
inches or more; and whether the scar is 
hyper- or hypo- pigmented in an area of 6 
inches or more.  The examiner must 
identify whether the scar is superficial 
and unstable (defined as a scar where 
there is frequent loss of covering of 
skin over the scar).  The examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed. 

4.  Then, readjudicate the issues on 
appeal, to include consideration of the 
revised rating criteria effective October 
23, 2008 when evaluating the scar 
disability.  If all of the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


